                                                                      JS-6
 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
                                 WESTERN DIVISION
11
12
     BMW OF NORTH AMERICA, LLC, et             Case No: CV 19-3766-GW-JEMx
13   al.,
                                               PERMANENT INJUNCTION
14               Plaintiffs,                   AGAINST DEFENDANTS BORIS
                                               SEMENYUK AND VADIM
15                   v.                        SEMENYUK AND DISMISSAL OF
                                               ENTIRE ACTION
16   BORIS SEMENYUK, et al.,
                                               [Fed. R. Civ. P. 41(a)(1)(A)(i)]
17              Defendants.
18                                             Judge: Hon. George H. Wu
19
20
21
           The Court, pursuant to the Stipulation for Entry of Permanent Injunction by
22
     and between Plaintiffs BMW of North America, LLC and Bayerische Motoren
23
     Werke AG (collectively “Plaintiffs”), and Defendants Boris Semenyuk and Vadim
24
     Semenyuk (collectively “Defendants”) filed concurrently herewith, hereby
25
     ORDERS, ADJUDICATES, and DECREES that a permanent injunction shall be
26
     and hereby is entered against Defendants in the above-referenced matter as
27
     follows:
28

                                           -1-
 1         1.     PERMANENT INJUNCTION. Defendants are hereby restrained
 2   and enjoined, pursuant to 15 United States Code (“U.S.C.”) § 1116(a), from
 3   engaging in, directly or indirectly, or authorizing or assisting any third party to
 4   engage in, any of the following activities in the United States and throughout the
 5   world:
 6                       i.    copying,      manufacturing,      importing,     exporting,
 7   purchasing, marketing, advertising for sale, offering for sale, selling, transporting,
 8   distributing or otherwise dealing in any product or service that uses, or otherwise
 9   makes any unauthorized use of, any of BMW’s trademarks, including but not
10   limited to the BMW® (U.S.P.T.O. Reg. Nos. 0,611,710; 0,613,465; 1,450,212;
11   2,816,178; 4,293,991; 5,333,863; 5,333,865; 5,333,899; 5,333,900), 1 SERIES®
12   (U.S.P.T.O. Reg. No. 3,256,742),         3 SERIES® (U.S.P.T.O. 2,799,930), 5
13   SERIES® (U.S.P.T.O. 2,799,929), 7 SERIES® (U.S.P.T.O. Reg. No.
14   2,799,928), 8 SERIES® (U.S.P.T.O. 5,644,496), XDRIVE® (U.S.P.T.O. Reg.
15   No. 2,947,275), M® (U.S.P.T.O. Reg. Nos. 1,438,545; 3,526,899; 3,767,662;
16   3,767,663), M3® (U.S.P.T.O. Reg. No. 2,535,373; 2,758,102), M5® (U.S.P.T.O.
17   Reg. No. 2,381,292; 2,683,596), M6® (U.S.P.T.O. Reg. No. 3,265,555), X 1®
18   (U.S.P.T.O. Reg. No. 3,256,739), X3® (U.S.P.T.O. Reg. No. 2,867,087), X5®
19   (U.S.P.T.O. Reg. No. 2,484,353; 2,826,976), X5 M® (U.S.P.T.O. Reg. No.
20   3,635,625), BMW M® (U.S.P.T.O. Reg. No. 4,541,350), Z3® (U.S.P.T.O. Reg.
21   No. 2,203,053; 2,816,179), Z4® (U.S.P.T.O. Reg. No. 2,783,636; 2,848,370),
22   MINI COOPER® (U.S.P.T.O. Reg. No. 2,376,477; 3,696,191), MINI®
23   (U.S.P.T.O. Reg. No. 2,757,755; 2,746,570; 3,462,517; 3,507,903; 3,515,455;
24   4,352,147; 4,967,020), MINI COUNTRYMAN® (U.S.P.T.O. Reg. No.
25   4,283,367), COUNTRYMAN® (U.S.P.T.O. Reg. No. 3,972,790) and/or
26   CLUBMAN® (U.S.P.T.O. Reg. No. 3,291,242) marks (collectively “BMW
27   Trademarks”), and/or any intellectual property that is confusingly or substantially
28   similar to, or that constitutes a colorable imitation of, any BMW Trademarks,
                                              -2-
 1   whether such use is as, on, in or in connection with any trademark, service mark,
 2   trade name, logo, design, Internet use, website, domain name, metatags,
 3   advertising, promotions, solicitations, commercial exploitation, television, web-
 4   based or any other program, or any product or service, or otherwise;
 5                      ii.    advertising or displaying images and/or photographs of
 6   non-genuine BMW products using BMW Trademarks;
 7                      iii.   using BMW Trademarks, including but not limited to
 8   the BMW®, 1 SERIES®, 3 SERIES®, 5 SERIES®, 7 SERIES®, 8 SERIES®,
 9   XDRIVE®, M®, M3®, M5®, M6®, X 1®, X3®, X5®, X5 M®, BMW M®,
10   Z3®,    Z4®,     MINI     COOPER®,       MINI®,      MINI        COUNTRYMAN®,
11   COUNTRYMAN® and/or CLUBMAN® trademarks in advertising to suggest
12   that non-genuine BMW products being advertised are sponsored by, endorsed by,
13   or are otherwise affiliated with BMW and/or advertising non-genuine BMW
14   automotive parts using descriptions that imply that the products are genuine BMW
15   products. Defendants may, however, use “BMW” or other BMW wordmarks to
16   advertise non-BMW products for sale with fair use descriptions such as ‘for BMW
17   automobiles’ or ‘fits BMW model _______,’ or similar language, provided that
18   “BMW” or any other BMW wordmarks that are used are in the identical font,
19   format, size, and color as, and no more prominently displayed than the
20   surrounding text. In no event may any BMW, M and/or MINI logo, design mark,
21   or other graphical BMW Trademarks be used by Defendants under this exception;
22                      iv.    performing or allowing others employed by Defendants
23   or under Defendants’ control, to perform any act or thing which is likely to injure
24   Plaintiffs, any BMW Trademarks, and/or BMW’s business reputation or goodwill.
25                      v.     engaging in any acts of trademark infringement, false
26   designation of origin, dilution, unfair business practices under California law, or
27   other act which would tend damage or injure Plaintiffs; and/or
28   ///
                                             -3-
 1                      vi.    using any Internet domain name, URL or online seller
 2   name/ID that includes any BMW Trademarks.
 3         2.     Defendants are ordered to deliver to Plaintiffs immediately for
 4   destruction all infringing products bearing counterfeit BMW Trademarks to the
 5   extent that any of these items are in Defendants’ possession, custody, or control.
 6         3.     This Permanent Injunction shall be deemed to have been served upon
 7   Defendants at the time of its execution by the Court.
 8         4.     The Court finds there is no just reason for delay in entering this
 9   Permanent Injunction against Defendants, and, pursuant to Rule 54(a) of the
10   Federal Rules of Civil Procedure, the Court directs immediate entry of this
11   Permanent Injunction against Defendants.
12         5.     NO APPEALS AND CONTINUING JURISDICTION.                             No
13   appeals shall be taken from this Permanent Injunction against Defendants, and
14   Plaintiffs and Defendants waive all rights to appeal. This Court expressly retains
15   jurisdiction over this matter to enforce any violation of the terms of this
16   Permanent Injunction by Defendants.
17         6.     NO FEES AND COSTS. Plaintiffs and Defendants shall bear their
18   own attorneys’ fees and costs incurred in this matter.
19         7.     DISMISSAL.       Upon entry of this Permanent Injunction against
20   Defendants, the case shall be dismissed in its entirety based upon Plaintiffs’ notice
21   of dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
22
23         IT IS SO ORDERED, ADJUDICATED, and DECREED this 2nd day of
24   August, 2019.
25
26                                          _________________________________
27                                          HON. GEORGE H. WU
                                            U.S. District Judge
28

                                              -4-
